






Exhibit 10b


FIRST AMENDMENT TO
KAMAN CORPORATION EMPLOYEES STOCK PURCHASE PLAN
(As Amended and Restated Through October 12, 2010)




THIS AMENDMENT made by Kaman Corporation for the purpose of amending the Kaman
Corporation Employees Stock Purchase Plan,
WITNESSETH:
WHEREAS, Kaman Corporation (“Corporation”) originally adopted the Kaman
Corporation Employees Stock Purchase Plan on February 28, 1989, which has been
amended and restated from time to time, including most recently through October
12, 2010 (as amended and restated, the “Plan”); and


WHEREAS, the Corporation reserved the right, in Section 21 of the Plan, to amend
the Plan; and
 
WHEREAS, the Corporation now wishes to amend the Plan in the particulars set
forth below; and


NOW, THEREFORE, the Corporation hereby amends the Plan as follows, as of the
effective date set forth below and in the following particulars:


1.    The reference to “Over-the-Counter NASDAQ Global Market” in Section 15(a)
is replaced by the words “New York Stock Exchange” effective as of February 7,
2012.


EXCEPT AS AMENDED HEREIN, the terms, conditions and provisions of the Plan as
amended are confirmed and remain unchanged.


IN WITNESS WHEREOF, Kaman Corporation has caused this Amendment to be executed
on its behalf by its duly authorized officer this 20th day of February, 2012.


ATTEST:                        KAMAN CORPORATION


/s/ Candace A. Clark                By:     /s/ William C. Denninger    
Candace A. Clark                    William C. Denninger        
Senior Vice President, Chief Legal            Executive Vice President and Chief
Officer and Secretary                    Financial Officer




